Citation Nr: 1230481	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent, effective prior to December 8, 2008, for posttraumatic stress disorder (PTSD), and a rating in excess of 30 percent, effective from December 8, 2008.

2. Whether a rating reduction from 20 to 0 percent, for instability of the left knee, effective October 1, 2008, was proper. 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1994 to November 1994 and from January 2003 to January 2004.  He also served in the Army National Guard from 1995 through 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 10 percent disability rating, effective from July 19, 2007.  

In a May 2008 rating decision, the RO denied a rating in excess of 10 percent for the service-connected left knee residuals of injury, torn ACL status post repair, and proposed to reduce the service-connected left knee instability from 20 percent to 0 percent.  This matter further comes before the Board from a July 2008 rating decision, in which the RO enacted the proposal and reduced the service-connected left knee instability from 20 percent to 0 percent, effective October 1, 2008.  

By November 2009 rating decision, the RO granted a 30 percent rating for PTSD, effective from December 8, 2008.  The Veteran continued his appeal for higher ratings for his PTSD, prior to and effective from December 8, 2008.  

In July 2010, the Veteran indicated he wanted a Travel Board hearing, in lieu of the Board videoconference hearing that was scheduled for August 2010.  On the date of the scheduled hearing, there was a notation made that the Veteran failed to report for the Travel Board hearing, and that his attorney advised that he was in jail.  

The Board notes that a review of the Veteran's paperless Virtual VA file reflects that by rating decision dated in April 2011, the RO granted temporary total ratings for PTSD under the provisions of 38 C.F.R. § 4.29, due to hospital treatment in excess of 21 days, effective from June 24, 2010 through July 31, 2010, and effective from November 12, 2010, through December 31, 2010.  


FINDINGS OF FACT

1. Effective prior to December 8, 2008, the Veteran's PTSD was manifested by no more than mild symptoms, including nightmares, problems sleeping, and problems with irritability, as well as decreased work efficiency and ability to perform occupational tasks during periods of significant stress, resulting in not more than mild social and industrial impairment. 

2. Effective from December 8, 2008, the Veteran's PTSD was manifested by no more than reduced reliability and productivity due to such symptoms as panic attacks, memory impairment, impaired judgment, disturbances of motivation and mood, occasional reports of suicidal ideation, but no plan or intent, and difficulty in establishing and maintaining effective work and social relationships, as well as other symptoms not listed in the applicable rating diagnostic code, including, but not limited, to depression, anxiety, nervousness and agitation, sleep problems, nightmares, intrusive memories, avoidance and isolating behaviors, concentration difficulties, irritability, anger, and diminished interest in some activities, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule. 

3. By May 2008 rating decision, the RO notified the Veteran of a proposed rating reduction in the evaluation for his service-connected left knee instability, from 20 percent to 0 percent.  

4. The July 2008 rating decision, currently on appeal, reduced the evaluation for the Veteran's service-connected left knee instability, from 20 percent to 0 percent, effective October 1, 2008; as of October 1, 2008, the 20 percent rating for the service-connected left knee instability had been in effect for less than five years. 

5. The evidence of record at the time of the July 2008 rating decision did establish improvement in the Veteran's service-connected left knee instability. 

6. The reduction of the rating for Veteran's left knee instability, from 20 percent to 0 percent, was made in compliance with applicable due process laws and regulations, and was supported by the evidence in the record at the time of the reduction. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, for PTSD, have not been met, effective prior to December 8, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 

2. Giving the Veteran the benefit of the double, the criteria for a 50 percent rating for PTSD, have been met, effective from December 8, 2008.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2011). 

3. The July 2008 rating decision reducing the Veteran's disability rating for the service-connected left knee instability, from a 20 to a 0 percent disability rating, was proper and in accordance with the law; and the Veteran is not entitled to restoration of a 20 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, DC 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

With regard to the claim for higher initial ratings for PTSD, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007that fully addressed the notice elements for a service connection claim and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the January 2007 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a November 2009 statement of the case (SOC) properly provided him notice of the criteria for rating PTSD, including what the evidence showed, and why the current ratings were assigned.  The Veteran has had ample opportunity to respond and supplement the record, and, in addition, provided testimony in this matter in October 2009.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the January 2007 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.   

With regard to the reduction of the rating assigned for the Veteran's left knee instability, from 20 percent to 0 percent, the Board notes that the Veteran was provided notice of the proposed reduction in a May 2008 letter, and was also notified, as indicated above, as to how VA determines the degree of disability.  Moreover, the notice requirements specific to rating reductions under 38 C.F.R. § 3.105(e) have been met and will be discussed in more detail below.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records, to include obtaining records from the Social Security Administration (SSA), regarding the Veteran's claim for disability benefits.  The record reflects that the SSA submitted a computer disc, containing all of the Veteran's records associated with his claim, including numerous VA treatment records, which are essentially duplicative of VA treatment records that have already been associated with the claims folder.  Further, with regard to the claim for higher ratings for PTSD, the Board notes that the Veteran underwent VA examinations in December 2007 and August 2009.  With regard to whether it was proper to reduce the rating for the Veteran's left knee instability, the record reflects that the Veteran underwent a VA examination in March 2008.  The Board notes these cited VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Staged Ratings for PTSD

As noted in the introduction, the RO has assigned staged ratings for PTSD since service connection became effective in July 2007.  By November 2009 rating decision, the RO granted a 30 percent rating for PTSD, effective from December 8, 2008, and continued a 10 percent rating for PTSD, effective prior to December 8, 2008.  The Veteran essentially contends he should be entitled to a higher rating for his PTSD, effective back to the date on which service connection was granted. 

1. Factual Background

Received from the Veteran in July 2007, was a request to reopen his claim for service connection for PTSD.

On VA examination in December 2007, the Veteran complained of bad dreams of Iraq, disturbed sleep, some irritability, and somewhat less active than previously.  He had worry about loss of his fire department job, resulting in anger about how he was treated.  There was some distrust of others.  It was noted that overall, the Veteran's mental health problems appeared to be of mild severity to occur at various intervals and had been present over the last year.  He reported no complete remission in his mild psychiatric symptoms over the last year, he does report an average capacity for adjustment during the last year.  He complained of bad dreams, problems with sleep, and not being as active as he used to be.  He claimed  he was let go from his fire department job, and that they said he was drunk on duty, but he thought the fire chief did not like him and wanted to get rid of him.  He reported he was working at the "Eagle", cooking and working the bar, and was being paid under the table.  He was reportedly talking to another fire department, where he helped out two times a week, and claimed they wanted him to come on full time after the first of the year.  He was also working with Vocational Rehabilitation and wanted to go into nursing.  He reported he was married until November 2005, and that he had joint custody of his six year old son, with whom he reported having a close and loving relationship.  He reported that he and his son enjoyed a wide variety of activities together.  It was noted that he had having a close and loving relationship with his girlfriend of two years, and that they enjoyed a wide variety of activities, but that lately he was trying to give more attention to his son.  It was noted that he and his girlfriend enjoy getting together with their mutual friends one to two times a month.  He reported a close and positive relationship with his mother, and enjoyed going out to lunch with his mother and his son.  He had a positive relationship with his older sister, and saw her approximately once every other week, and talked with his other sister every week and them her at family gatherings.  He reported he had been going to church every Wednesday until recently, enjoyed going to Eagle's at least once a week, and enjoyed hanging out with his friends, J. and M., and saw them once or twice a month.  He enjoyed fishing with his son, as well as football and basketball, as spectators.  He worked out on a treadmill and enjoyed going over to another local fire department to use the treadmill.  He had friends at the other fire department who he enjoyed talking with two to three times a week, and also having lunch with.  He reported no history of suicide attempts.  Overall, he reported good functioning in most areas.  He reported some significant occupational conflict with his employer at the fire department, and claimed he was accused of coming to work drunk, which he denied.  

Further, on the VA examination in December 2007, the Veteran's mental status evaluation showed he had good grooming and hygiene, and was able to independently care for his personal hygiene and activities of daily living.  He maintained good eye contact, established appropriate rapport, and displayed no inappropriate behaviors.  He was alert, fully oriented, and had good memory and concentration.  Overall, his insight, comprehension, and judgment appeared to be in the average range, and his speech was fluent and of normal rate, and his speech patterns were logical, relevant, coherent, and goal directed.  He denied psychotic symptoms, such as hallucinations, delusions, or disorders of thought or communication, and none were noted.  His mood was free of any significant anxiety or depression.  His affect was appropriate to content, and he denied impulse control problems.  He denied any suicidal or homicidal thought, ideation, plan, or intent.  He reported some sleep impairment when stressed out.  He did not display any panic attacks or panic-like symptoms.  There were no reported obsessive or ritualistic behaviors which might interfere with routine activities.  He was noted to have dysfunctional personality traits, alcohol abuse, and occupational problems.  He reported a stressor which minimally met the DSM-IV PTSD stressor criteria, but did not report a full spectrum of psychological symptoms that met the criteria.  He reported some re-experiencing of distressing dreams and problems with irritability and disturbed sleep.  He reported a slight tendency to avoid people, but did not appear to have significant problems with avoidance behaviors.  The diagnoses included depressive disorder, PTSD (mild), and alcohol abuse.  A Global Assessment of Functioning (GAF) score of 62 was assigned for the cumulative impact of the Veteran's various psychiatric disorders, and his PTSD alone was assigned a GAF of 67.  The examiner opined that the Veteran was suffering from a mild case of PTSD, which might be considered residual.  The examiner noted that the Veteran did not report psychological symptoms that met the DSM-IV PTSD symptom criteria, however, when combined with the report of his primary mental health provider, he seemed to meet such criteria by history.  The examiner noted that the Veteran reported only mild psychosocial dysfunction which could be attributed to PTSD, and that he appeared to suffer from other disorders that were independently responsible for a greater degree of his psychosocial functioning impairment - including a long history of alcohol abuse, dysfunctional traits, and a depressive disorder.  His prognosis was noted to be good, given his current level of psychosocial functioning and mild symptoms.  

By January 2008 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective from July 19, 2007, based on the Veteran's verified stressor of attempting to resuscitate a fellow soldier during the aftermath of the Olympic park bombing in Atlanta in 1996.

VA treatment records showed that in June 2008, the Veteran reported that he went and "threw darts Tuesday evening".  A few days later, in June 2008, the Veteran left a message indicate he wanted to get into a PTSD group, but did not get off work until 5 p.m., and wanted to make sure it was okay if he was late.  In July 2008, he reported he was not working at that time, but was going to be reporting to a new job very soon.  He remained sober, had established a more positive relationship with his mother, and things were moving in the right direction.  The assessment was that his pattern of speech was clear, no homicidal and/or suicidal ideations symptoms were stated, and his thought process did not appear to be fragmented.  A depression screen was performed in August 2008, and his score was suggestive of severe depression.  Thereafter, a mental health note, also dated in August 2008, showed that the Veteran had anxiousness and anger, along with mood liability and irritability.  His mental status examination revealed pertinent findings of diffuse anxiety with nervousness, restricted affect, labile mood, irritability every day, anger three or four times a week, some frustration, sleep disturbance with violent dreams, fluctuating appetite, decreased energy level, active sexual interests, denial of current suicidal and homicidal ideations, no overt delusions or hallucinations, racing thoughts all the time, no flighty ideation, acceptable cognitive functions, reduced concentration, and adequate judgment.  His diagnoses included major depressive disorder, recurrent, moderate; PTSD, chronic; alcohol abuse, in remission; and mixed personality traits.  A GAF score of 60 was assigned.   

VA treatment records showed that on December 8, 2008, the Veteran underwent a comprehensive psychiatric evaluation for medication management.  He reported he used to drive a semi-truck, and was fired due to oversedation with medications.  He would get angry and irritable, avoided crowds and dark places such as theaters, was isolative from social situations, had sleep disruption and nightmares, had intrusive thoughts, startles easily, and had depressive symptoms, but had no suicidal ideation, plan, or intent - due to his family and especially his son.  He had a poor libido, and had been depressed due to being out of work for two years.  He would told he could not return as a firefighter or drive due to his symptoms and medications.  He was to be evaluated at Vocational Rehabilitation for employability.  He had cut back on his alcohol abuse, and had not used at all since February 2008.  He felt he was friendly and less on edge on Quetiapine than other medications, but still felt sluggish, slow, and disconnected.  His baseline was a sense of humor and being funny, and he was just starting to get a little bit back.  He had fleeting thoughts of suicide in the past, but had no plan, intent, or past attempts.  He was divorced, but lived with his ex-wife and son, and had a platonic relationship with his ex-wife.  He last worked two years prior.  His social supports/activities included his family, and he identified several friends.  On mental status examination he was neatly groomed, had good eye contact, and his speech was fluent.  His thought processes were logical and sequential  He had some negative ruminations, but had not lost hope.  He endorsed being startled, hypervigilance, and nightmares.  He denied current suicidal ideation, plan, or intent.  He had no homicidal symptoms, and kept to himself at home to keep from "going off".  He was fully oriented, and recent and remote memory, judgment, and insight were intact.  The diagnoses included PTSD; history of alcohol abuse, in remission, and depressive disorder.  His GAF score was 55.  

VA treatment records further showed that on a psychiatry outpatient note dated in January 2009, the Veteran continued to report depressive symptoms and PTSD symptoms, but had benefitted from the addition of Quetiapine.  His stressor had been his inability to work, but he had been set up with vocational rehabilitation.  He had split his dosage of Quetiapine, but still had lethargic feelings on some days, but overall was better.  He had been taking two tablets daily, because he thought they were 20 mg, and the examiner discussed that this might be the source of his lethargy and feeling disconnected.  He wanted to try and get out more this year, and had gone to his son's soap box derby for a couple of hours, but could not tolerate anymore and had to leave.  He was still triggered by noises, and only went out shopping for a short list of items so he can "get in and get out".  Mental status evaluation showed he was neatly groomed, had good eye contact, and had fluent speech.  His mood was getting better and was not depressed.  His thought process was logical and sequential, and he had some negative ruminations, but had not lost hope.  He denied current suicidal ideation/plan/intent.  He had no homicidal symptoms, was fully oriented, and his memory was intact.  A GAF score of 58 was assigned.  In April 2009, the Veteran participated in a phone contact regarding his recovery from alcohol addiction.  He reported he got depressed and relapsed.  His thought process was not fragmented, and the impression was alcohol dependence.  

In a statement submitted in June 2009, the Veteran provided commentary regarding the December 2007 VA examination.  The Veteran indicated that his insomnia and anxiety were not caused by his divorce, because it was not a stressful separation; that he stopped taking psychotropic medications in December 2006 because he could not function at all and he tried to work things out on his own; that his bad dreams came from his stressor - which involved doing CPR on a soldier with life-threatening head trauma at the 1996 Atlanta Olympics; and that he was not "let go" from his fire department job - but rather he quit that job because he could not handle the stress.  The Veteran reported that with regard to his current work, of helping out at a bar owned by his friend, that he never reported he was paid under the table for this, but rather he sometimes sat at the bar for deliveries or prepared food while the bar was closed.  He reported he was only married from 2003 through 2005, and that he used to do a variety of activities with his son, but now he barely did anything with his son.  He also indicated that at the time of the VA examination he was not involved with anyone at "this time".  He claimed he had a close, positive relationship with his mother, and had one sister he talked to, but only saw his family on holidays.  He claimed he did have side effects from his medication - including being sleepy and feeling isolated.  He claimed that the VA examiner indicated he was "free of any significant anxiety or depression" on the day of the examination, but claimed that examiner did not ask him about this, and also claimed he did not take any medications that day because he had to drive.  He claimed he did not have a "continued ability to be a fireman" because he had to quit being a firefighter because of the stress, and claimed he had more than mild psychosocial dysfunction.  The Veteran also claimed that with regard to the VA examiner's note that the Veteran's problems with alcohol abuse and aggressiveness arose prior to service, that he did not get into any more trouble than the average teenage boy and did not consider himself aggressive, and also had no problems with depression or sleep until the stressor incident at the Olympics.  

In a statement received in June 2009, the Veteran's former wife, K.E., indicated they had lived together for almost two years and she had seen what it was like if the Veteran took his medication on a regular basis and what he can be like when he does not.  She reported that when he took medication he could sleep for days at a time, and only got up to eat or use the restroom.  She claimed that some days their 8 year old son does not get to see the Veteran at all because he gets up to eat after their son goes to bed.  K.E. indicated the Veteran needed to take his medication or he was short-tempered and became agitated very easily.  K.E. also indicated that the Veteran had only taken their son to three cub scout meetings that year and would very rarely leave the house.  K.E. noted the only times the Veteran leaves the house is to go the grocery store once a month and when he has a VA appointment.  

On a VA examination in August 2009, the examiner noted that the Veteran was being treated for depression and PTSD, and was taking Celexa and Seroquel.  He was last employed in 2007 by the fire department, and had a difficult time working as an emergency medical technician because seeing blood and injured people reminded him too much of "Vietnam and Atlanta".  He had a job driving a truck for four months, but the insurance company refused to insure him because of the medication he was taking.  He was frustrated because he had been applying for other jobs online but had been unable to find any.  He did not interact with any friends face-to-face, and a couple of friends called him once in a while, but he tried to keep the conversation brief because he was not interested in talking to people.  He was married in 2003, and divorced two years later, but he and his ex-wife lived together with their son, although they did not do anything together as a couple.  He claimed he had not felt like doing anything for a year and rarely went out of the house.  His relationship with his child was strained due to his temper, and he occasionally yelled at his son and frequently felt like going off for no reason.  He did not interact regularly with any friends, but "used to be fairly active".  He used to play darts for a leisure activity, but now sat on the couch and watched television.  He claimed that sleeping was his hobby and that most of his activities were done alone.  On a typical day, he woke up between 2 and 3 p.m. and watched television, and might play a game with his son for five or ten minutes.  He ate dinner that his ex-wife cooked, and watched more television until he went to bed at 9 or 10 p.m.  He reported having "no drive", but occasionally cleaned the house.  His ex-wife did the shopping, cooking, and paid the bills.  He used to enjoy cooking, but rarely did it anymore.  He reported that approximately four times a week it took him around an hour to go to sleep, and at night, he woke up twice, but was able to go back to sleep.  He reported he normally woke up at 2 or 3 p.m. after having slept some 14 hours, and claimed his sleep patterns interfered with activities and made difficulty for him to be a good father.  He reported he had not been assaultive since the last examination.   He had suicidal thoughts daily, but denied plan or intent.  

Further on the August 2009 VA examination, the mental status evaluation revealed the Veteran had adequate grooming and hygiene, and he was restless throughout the examination, but interacted in a cooperative manner.  His eye contact was good, and his speech was normal in rate and rhythm.  He responded to questions in an organized manner, but several times he indicated he could not remember dates or details.  He was alert and oriented, and there was no evidence of hallucinations, delusions, or psychotic symptoms.  His immediate recall was good, and he had mild impairment in short term memory.  He also reported he had problems with his memory in terms of getting lost while driving.  His ability to form concepts appeared to be within normal range.  His social judgment was assessed to be fair.  He was generally able to understand the outcome of his behavior, and also understood that he has some difficulties.  His thought process was logical and goal directed.  His mood appeared to be anxious, and he reported he felt anxious and this had been for the past couple of months.  His affect was constricted, and he was tearful through about half of the interview.  Regarding depressive symptoms, he reported that he was so sad or unhappy that he could not stand it.  He cried more than he used to, had a hard time getting interested in anything, and was unable to get any pleasure from the things he used to enjoy.  He was disappointed in himself and felt guilty most of the time.  He was so restless and agitated, it was hard to stay still.  He had much greater difficulty making decisions, and had a hard time keeping his mind on anything for very long.  He felt more worthless as compared to other people, slept most of the day, and did not have enough energy to do very much.  He was irritable all the time, and felt this depressed for the last year.  He had problems with symptoms of panic, and reported that for the last two months he had daily episodes where his heart raced, and he sweated and felt agitated.  He reported this began when he went shopping with his mother, and as a result, he left his house on average only twice a week.  He did not really engage in compulsive behaviors, but checked on his son frequently when he was sleeping.  He had some problems controlling impulses regarding his anger, and would yell and curse daily, and throw an object once a week.  

Additionally, on the August 2009 VA examination, in assessing whether the Veteran met the criteria for a diagnosis of PTSD, it was noted that he had recurrent and intrusive recollections and distressing dreams of the stressful events; made efforts to avoid thoughts, feelings, or conversations associated with the trauma; and was not able to express affection toward his son any longer.  He reported no periods of remission in his psychiatric symptoms in the past year, and believed his symptoms had gotten worse.  His score on the Beck Depression Inventory revealed he was in the middle of the severe range of depression.  The diagnoses included major depressive disorder, moderate; PTSD; and alcohol abuse in remission.  He was assigned a GAF score of 55, which was noted to be in the middle range of moderate symptoms.  He was not considered competent for VA purposes to manage his financial affairs, and it was noted that he did not handle his own money or pay his own bills at this point, and the examiner noted that his problems with concentration would likely make that difficult.  The examiner opined that based on the information in the claims folder, the Veteran's military records, his medical records, and this VA examination, that he more likely than not met the DSM-IV criteria for a diagnosis of PTSD.  His prognosis for psychiatric improvement was fair.  Although he was taking psychiatric medication, the dose did not appear to be optimal, given the fact that he reported hypersomnia and sleeping as much as 14 hours a day.  He also remained tearful, sad, and irritable, and had not been terribly compliant with recommended treatment and had not been involved in recent counseling for PTSD or depression.  The examiner noted that there was reduced reliability and productivity due to the Veteran's PTSD signs and symptoms, and that the Veteran's irritability and desire to avoid interacting with people affected both his social relationships and his vocational relationships.  He avoided interacting with others, including friends.  It was also noted that for years he used alcohol heavily in order to deal with his emotional distress, and his enjoyment of previously pleasurable activities was also diminished.  His PTSD symptoms required continuous medications.  The examiner noted that at the end of the appointment, the Veteran was given time to voice any concerns he did not feel were adequately addressed, but he did not express any.

VA treatment records showed that in September 2009, the Veteran was seen in mental health and reported he had been taking the medication as prescribed , without side effects, and with mixed results.  He reported his nightmares were more frequent since he had financial problems, and he reported he was jobless for the last eighteen months.  His interests were down, and he used to spend time with his son, which he was not doing now.  He was more committed this time towards treatment of his PTSD, and said his energy level was down, his mood was fair, and he slept four to five hours a night.  He denied hallucinations and paranoid, and denied any suicidal or homicidal ideation.  On mental status examination, he was neatly dressed and groomed, and he was pleasant and cooperative with the examiner.  He was alert and oriented, and his speech was of normal rate and volume.  His mood was euthymic, and his thought processes were logical and goal directed.  He had no suicidal or homicidal ideation, no delusions or ideas of reference.  He had no hallucinations, no anxiety, and good insight/judgment.  His memory was grossly intact.  The diagnoses included PTSD and depression, and the GAF score was 60.

In October 2009, the Veteran testified that his PTSD symptoms had worsened since January of 2007.  He testified he was irritable all the time, was anxious and nervous, and his palms were sweaty.  He did not go out of the house very much.  He testified that his symptoms worsened when he lost his job as a firefighter in March 2007, because he had been stressed and did not handle the job as effectively as he did the prior eight years.  He reported he lost his job as a firefighter/EMT because during a medical situation with a lot of trauma, he froze and was shaky and panicked and used his air early.  He reported his behavior was different, because he was irritable, and that although he resigned, they had basically come to an agreement that the job was not for him anymore.  He reported that since then he had not held a job more than three to four months.  He testified that he only left the house on average twice a week, for short periods, and that this had been going on for over a year  He was irritable much of the time and became angry with minimal provocation.  His hobby was to sit around the house.  He testified he did nothing social outside the house, and did not speak to his family very much.  He indicated he did not have a good relationship with his mother.  If he needed to talk with her, she was there, but otherwise he did not have much to do with his mother and did not feel an emotional connection to her.  He testified he had minimal interaction with his son because his irritability level was so high that he could not be around his son without losing his cool.  He loved his son, but did not feel connected to him anymore.  He testified he lived with his ex-wife so that their child is taken care of, and that he loved her, but they mainly lived together because he was afraid he was going to hurt his son when he was with him because he got so mad sometimes and wanted someone with him.  He reported having daily suicidal thoughts, which had gotten worse over the past year, and impairment in his short term memory.  His ex-wife testified that he was distant, that he rarely left the house or spent time with their son, and that his symptoms had gotten worse since he lost his job in 2007.  He had attempted to find other jobs after that, but could not drive trucks because of his medications, and had applied at other jobs online, but claimed no one was hiring.  

By November 2009 rating decision, the RO granted a 30 percent rating for PTSD, effective from December 8, 2008 (the date of a VA treatment record showing he underwent a comprehensive psychiatric evaluation and medication management).

VA treatment records show that in February 2010, the Veteran was hospitalized for suicidal ideation and depression.  On the discharge summary, his Axis I diagnoses were listed as chronic PTSD, depression, rule out malingering, and alcohol dependence, in early full remission as per Veteran.  A GAF score of 49 was assigned at the time of admission, and at the time of discharge, approximately five days later, a GAF score of 55 to 60 was assigned.  For the history of the present illness, it was noted that the Veteran was not considered to be a reliable historian due to multiple inconsistencies and possible secondary gain of increase in service-connected disability, motivating his request for admission.  It was noted that he had been seen in the mental health clinic two days prior to his hospitalization and he complained of frequent suicidal ideation, although he denied he had attempted suicide or had any intent or plan.  He met with his therapist, and requested to be admitted for a few days to get away for a while, due to his reported distress and frequent suicidal ideation.  He had expressed worry about losing his job if he was admitted, due to lost time from work, but it was later apparent that he may not have been attending work on a regular basis prior to his admission.  He indicated his employer would understand the situation if he was hospitalized, and despite his distress, he elected to be hospitalized.  On arrival, he reported increasing symptoms of depression, and other symptoms he attributed to PTSD, including nightmares, avoidance, fear of the dark, insomnia, irritability which would turn to anger, and symptoms of anxiety associated with panic and sweating.  He also described a strong suicidal intent and ideation, reporting he had thoughts about using a firearm and was startled by his thoughts, but had asked his father to keep all his firearms locked up.  He reported no prior history of suicide attempts, but had strong suicidal thoughts two years prior.  He lived with his parents and his son.  Mental status examination showed mild psychomotor retardation, and his speech was of normal rate, but with low volume.  His thoughts were well organized and expressed logically and sequentially.  He denied any psychosis, and reported his mood was depressed.  His affect was initially congruent to his reported mood, but he became tearful when he talked about his experiences during the Atlanta bombing.  He smiled inappropriately while stating he was having thoughts of suicide.  His concentration, attention, and short term memory appeared to be adequate.  He had good fund of knowledge, his insight appeared to be fair, and judgment was poor.  The examiner indicated he was inconsistent in reporting symptoms.  

The VA discharge summary, dated in February 2010, further showed that during the hospital course, the Veteran was admitted to the acute inpatient unit and he immediately stated he had resolution of his thoughts of suicide as he felt safe in that environment.  He indicated he had been missing work prior to this hospitalization and was expecting an increase in his service-connected rating from 30 to 50% very soon.  He described symptoms of depression mood, loss of interest in activities he had enjoyed with his son, trouble falling asleep, non-restorative sleep, nightmares, hypervigilance, and irritability.  He was afforded the highest level of privileges and denied recurrent of suicidal thoughts.  His interaction with staff and peers seemed to be appropriate and he did not appear to be in much distress.  He requested his own discharge, reporting he was feeling better, and requested a letter for work excusing his absence.  He was given a letter indicating he could return to work on February 22, without any restrictions, although it was also noted that he did not appear to be very motivated to return to work.  He denied thoughts of suicide when he met with the interdisciplinary treatment team, and his affect appeared brighter and his speech not pressured.  There was no psychosis evident.  His prognosis was guarded, and it was noted he continued to report depressive symptoms.  He was not a reliable historian, as he was inconsistent in reporting his symptoms, including any attempts at suicide.  He initially denied making an attempt, but reported for the first time, the day he was to be discharged, he had pointed a loaded gun at his head.   

VA treatment records showed that in early March 2010, the Veteran denied current suicidal ideations or plan.  The assessment that day was that he was alert and oriented, was able to verbalize his thoughts and feelings appropriately, and was void of any psychotic symptoms.  He was friendly and upbeat, and appeared to be working on reducing his current psychosocial stressors by pursuing assistance with employment at Work One.  Approximately one week later, in March 2010, he was seen for a chemical dependency appointment.  He was living with his parents and his son and indicated he had lost his job due to sleep apnea.  A week later he reported he got a new job and was feeling much better.  In April 2010, he reported having some family problems, but that he was doing pretty well.  He was working, not wanting to hurt himself, and had been depressed, but learned that when he started to feel that way he needed to get busy.  

VA treatment records further showed that in May 2010, the Veteran denied current suicidal ideation, but seemed depressed with sleep and appetite disturbances, irritability, and constant worrying about his current health issues.  His financial and psychosocial stressors had improved with his job as a truck drive.  He was found to be upbeat, friendly, and positive, and seemed to have good insight and judgment.  Two weeks later, he was seen for a medication evaluation and brief therapy session for his bipolar disorder and possible PTSD issues.  He felt fair, and his sleep was restful, except for snoring and being overweight.  He admitted he was still irritable.  He lived with his parents, and worked doing long distance trucking, which was stressful, but he did keep in touch with friends and family.  Objectively, he was found to be fairly euthymic in his mood, but still a little bit irritable.  The assessment was that he was tolerating his medications well, and making progress in his mood disorder.  On a May 2010 assessment of how the Veteran was dealing with his PTSD, he reported more frequent symptoms of PTSD, include specifically traumatic nightmares of Iraq, which he had not had in awhile.  He reported chronic fatigue, that he hated driving a truck, and that lately he was afraid to leave his house.  He reported his younger son was having problems at school and living with his mother, but, on the positive side, he had just been reunited with his older son.  Later in May 2010, the Veteran reported his dreams had been worse lately, and he had lost his job after a minor driving accident.  He had hope, but was very anxious.  

A VA discharge summary showed that the Veteran was hospitalized for three days in July 2010.  He had sought admission to the Battle Creek VAMC as a formal voluntary admission, and was a pre-authorized admission to the PTSD program in order to attend the CPT-Track.  He had last participated in the PTSD program in June and July of 2010.  He complained of being depressed, isolating himself, having nightmares and night sweats, employment problems, hypervigilance, anxiety, relationship problems, an increased startle response, short term memory problems, flashbacks, problems controlling his anger, avoiding crowds, mood swings, concentration problems, emotional numbing, and intrusive thoughts.  At the time of admission and at discharge, he did not voice any suicidal or homicidal ideations.  On discharge his GAF score was noted to be 44/44. 

A VA discharge summary showed that the Veteran was hospitalized for approximately six weeks from November 2010 to December 2010.  He had sought admission to the Battle Creek VAMC as a formal voluntary admission, and was a pre-authorized admission to the PTSD program in order to attend the CPT-Track.  He had last participated in the PTSD program in July2010.  He complained of being depressed, having sleeping problems and nightmares, concentration problems, feelings of helplessness and hopelessness, anger problems, and relationship problems.  At the time of admission, he did not voice any suicidal or homicidal ideation.  On mental status examination, he was alert, oriented, and cooperative, and his grooming and hygiene were good.  His speech was clear and at normal pace and volume.  There was no psychomotor agitation or retardation, no involuntary movements were noted, and his thought content was clear, reality-based, and non-bizarre, and his thought process was coherent, linear, and reality-based.  His affect was appropriate.  During his hospitalization, he underwent an assessment by the PTSD team on December 10th, which revealed he had trouble with poor sleep, due to nightmares and the need to check the house, troubles with feeling annoyed and easily irritated by others, avoiding others, having flashbacks and intrusive thoughts, but he was motivated and interested in getting better to be able to be more active in work and with his family.  A GAF score of 54 was assigned.  Approximately 12 days later, on discharge, he was feeling okay, and looked forward to being with his son, was not suicidal or homicidal, and had expressed future plans.  On discharge, his diagnoses included PTSD, and his GAF score was noted to be 44/47.  

2. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. 

The Board also notes that in assessing a psychiatric disability, a GAF score is often assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DSM-IV; Richard v. Brown, 9 Vet. App. 266 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF of 61 to 70 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Court has noted the importance of GAF scores in evaluating mental disorders; however, a GAF score is only one aspect of numerous facets which go into rating a psychiatric disability.  Id.  

Under Diagnostic Code (DC) 9411, for rating the severity of PTSD, a 10 percent rating is to be assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.  

3. Higher Rating for PTSD, Effective prior to December 8, 2008

The Veteran contends he should be entitled to an initial rating in excess of 10 percent for his PTSD, effective prior to December 8, 2008.  In order for a higher rating of 30 percent to be assigned, the evidence of record would have to show or approximate  occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss.  

A review of the record prior to December 8, 2008, which includes a VA examination and VA treatment records, shows that the Veteran complained of having problems with bad dreams, irritability, being less active, and occupational conflict.  However, the VA examination in 2007 and the subsequent VA treatment records dated prior to December 8, 2008, while showing that the Veteran started to experience depression and diffuse anxiety with nervousness, do not show any complaints or findings of suspiciousness, panic attacks, or mild memory loss as listed in the criteria for the assignment of a 30 percent evaluation.  Moreover, it was noted that he had good relationships with his mother and his son, that he engaged in some extracurricular activities, and that he had lost his job with the fire department, but was seeking other employment, and by June 2008 had obtained employment, around which he was attempting to schedule a PTSD group meeting.  

With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, the Board is aware that the symptoms listed under the 30 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 30 percent rating.  Mauerhan v. Principi, supra.  However, even, with consideration of Mauerhan v. Principi, and the competent evidence of record, the Board concludes that a higher initial rating is not warranted for the Veteran's service-connected PTSD, effective prior to December 8, 2008.  There is simply no persuasive evidence, dated prior to December 8, 2008 showing that the Veteran's PTSD produced more impairment than that contemplated in the rating criteria associated with a 10 percent rating.  

On the VA examination in December 2007, the examiner noted that, overall, the Veteran's mental health problems appeared to be of mild severity and that he reported good functioning in most areas.  A GAF score of 62 was assigned for the cumulative impact of the Veteran's psychiatric disorders, and his PTSD alone was assigned a GAF of 67.  The examiner opined that the Veteran was suffering from a mild case of PTSD, and that only mild psychosocial dysfunction could be attributed to PTSD, and that his other disorders that were independently responsible for a greater degree of his psychosocial functioning impairment - including a long history of alcohol abuse, dysfunctional traits, and a depressive disorder.  Further, VA treatment records showed that in June 2008, he remained sober, had established a more positive relationship with his mother, and things were moving in the right direction.  A depression screen was performed in August 2008, however, and his score was suggestive of severe depression.  Thereafter, a mental health note, also dated in August 2008, showed that the Veteran had anxiousness and anger, along with mood liability and irritability.  His mental status examination revealed pertinent findings of diffuse anxiety with nervousness, restricted affect, labile mood, irritability every day, anger three or four times a week, some frustration, sleep disturbance with violent dreams, fluctuating appetite, decreased energy level, reduced concentration.  A GAF score of 60 was assigned.  Thus, although the Veteran has complained of sleep impairment and ongoing problems with irritability, and there appeared to be a slight uptick in his symptoms shown on the VA treatment records dated in 2008, the Board concludes that the Veteran's complaints considered in toto, along with the objective findings made on the VA examination and VA treatment records, more closely approximate the criteria required for the assignment of a 10 percent rating under DC 9411, than the criteria for a 30 percent rating, at any time prior to December 8, 2008.  38 C.F.R. § 4.7.  In addition, during the period in question, the Veteran's GAF scores varied from 60 to 67.  Although GAF scores are only one aspect of rating a psychiatric disability, and the Veteran's GAF scores have somewhat varied, overall the assigned GAF scores prior to December 8, 2008 show that the Veteran had mild to moderate symptoms, but was generally functioning well, with meaningful interpersonal relationships.  While the veteran has essentially asserted that his PTSD symptoms are worse than provided for in the current 10 percent rating, the Board notes that the evidence of record simply does not show that the Veteran's disability picture due to his service-connected PTSD approximates the criteria for a 30 percent rating. 

In summary, the preponderance of the evidence reflects that the Veteran's service-connected PTSD was no more than 10 percent disabling prior to December 8, 2008.  Fenderson, supra.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for PTSD for the period prior to December 8, 2008, must be denied. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

4. Higher Rating for PTSD Effective from December 8, 2008

The Veteran contends he should be entitled to a rating in excess of 30 percent for his PTSD, effective from December 8, 2008.  He has reported that his PTSD caused him to suffer various symptoms (which have fluctuated in severity), including depression, anxiety, nervousness, panic attacks, sleep problems, nightmares, intrusive memories, isolating behaviors, short term memory problems, difficulties with concentration, avoidance of stimuli associated with past trauma, irritability, anger, impulse control problems, isolating behaviors, startling easily, negative ruminations, and suicidal thoughts.  With regard to occupational impairment, the record reflects that he has worked as a firefighter and then a long distance truck driver, and although he has had difficulty with this work, he has had periods of employment, and his work difficulties, in part, stem from other physical disabilities.  

In order for a higher rating of 50 percent to be assigned, the evidence of record would have to show or approximate PTSD with symptoms of such a magnitude to produce occupational and social impairment, with reduced reliability and productivity due to symptoms such as those outlined in the criteria for 50 percent under DC 9411.  The record reflects that the Veteran has received somewhat consistent, ongoing mental health treatment - primarily consisting of medication and individual and group therapy.  In addition, he was hospitalized on at least three occasions in 2010, for treatment related to PTSD.  In addition, during the period in question, the Veteran underwent a VA examination in August 2009, and underwent several other mental health evaluations, as detailed in VA treatment records.  A review of the objective evidence of record from this period tends to show fluctuating PTSD symptoms, primarily ranging from mild to moderate, with some report of severe depressive symptoms.  Moreover, PTSD symptoms during this time period may be characterized as productive of reduced reliability and productivity due to symptoms such as anxiety and panic symptoms, impairment of short term memory, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  As noted above, he has also reported that his PTSD has caused him to have nightmares, sleep problems, depression, anxiety, social isolation, memory loss, problems with concentration, avoidance and isolative behaviors, irritability and anger, diminished interest in activities, and occasional reports of suicidal ideation, but denials of plan or intent.  The Board notes that the Veteran's symptoms due to his PTSD have certainly varied during the appeal period, including findings of a euthymic mood on one occasion, and the occasional reports of suicidal ideation.  

With regard to social relationships, the Veteran has maintained a good relationship with his mother, a sister, and his young son, but has struggled with other relationships, including other family members and friends, and has reported that the relationship with his son is strained by his PTSD related symptoms.  With regard to employment, the Veteran indicated in December 2008 and thereafter that he was not working, however, in February 2010, he reported he was working at that time.  

Thus, after carefully reviewing the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that in considering all of the Veteran's symptomatology attributed to his PTSD, and the resulting occupational and social impairment, that his service-connected disorder more closely resembles the 50 percent level of impairment, with consideration of his ability to maintain some social relationships, and his occupational history.  38 C.F.R. § 4.7  

With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, the Board notes that in Mauerhan v. Principi, supra, the Court held that the evidence applied in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  The Board is thus aware that the symptoms listed under the 50 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent rating.  Mauerhan v. Principi, supra.  Further, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Id.  Thus, with consideration of Mauerhan v. Principi, and the evidence of record, the Board concludes that an increase to a 50 percent rating is warranted for the Veteran's PTSD, effective from December 8, 2008. 

In order for an even higher rating of 70 percent to be assigned, however, the evidence of record would have to show PTSD symptoms of such a magnitude to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as those outlined in the criteria for 70 percent under DC 9411.  In that regard, the Board notes that the VA treatment records and the VA examinations do not show most of the typical symptoms listed in the criteria for a 70 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra. 

With regard to social impairment, the Board notes that while the Veteran has had disturbances of mood and motivation, including depression, panic and anxiety, and isolating behaviors, the record also reflects that he maintains a good relationship with his mother and son, keeps in touch with a sister, and was recently reunited with an older son.  With regard to employment, the Veteran reported he previously worked as a firefighter in 2007, but had resigned because of the stress involved.  Thereafter, from 2008 through 2010 he was unemployed for periods of time and indicated he did not hold any jobs for three to four months.  In February 2010, he reported he was working as a truck driver.  In May 2010, however, he reported he lost his job after a minor driving accident. 

As to the symptoms listed in the criteria for a 70 percent rating, with regard to suicidal ideation, a review of the objective medical evidence shows that the Veteran mostly denied suicidal and homicidal ideation during the period in question, but on several occasions did acknowledge having suicidal ideation/thoughts, but denied plan or intent.  With regard to obsessional rituals which interfere with routine activities, the record shows that the Veteran reported he had difficulty sleeping and some obsessive behavior; however, there was no report of or clinical findings of obsessive or ritualistic behavior that might interfere with routine activities.  With regard to speech, while his speech may have been constricted during the period in question, there have never been any findings that the Veteran's speech is illogical, obscure, or irrelevant.  While the Veteran has reported ongoing and chronic anxiety and depression, which has clearly impacted his functioning, there is no indication that this has precluded employment or precluded attending to his activities of daily living.  With regard to impulse control, the Veteran has reported having anger and irritability, which strained his relationship with his younger song, but he appeared to be able to exercise impulse control.  There has been no spatial disorientation, and on VA examinations the Veteran was consistently found to be oriented and alert.  He was cooperative on interviews and examinations, and was found to have no impairment of thought processes.  On interviews and examinations, there were no problems noted with the Veteran's appearance or hygiene.  With regard to difficulty in adapting to stressful circumstances, in this area the Veteran has reported problems - including increased anxiety and depression and problems with his employment and other interpersonal areas.  Although he has reported problems with maintaining effective relationships, the evidence of record does not show that he was unable to establish or maintain any relationships as he has maintained a relationship with his mother, sister, and son. 

The Board also notes that in assessing a psychiatric disability, a GAF score is often assigned.  Herein, the record reflects that the Veteran's GAF scores ranged from 44 to 60.  Thus, although the GAF scores have widely varied, this reflects the Veteran's PTSD symptoms during this period, which have also varied. 

The evidence as a whole demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating at any time during the period in question.  38 C.F.R. § 4.7.  While the evidence of record shows that the Veteran has deficiencies in work, family relations, and mood, there is little to no indication of deficiencies in his judgment and thinking.  Moreover, although he has deficiencies in work, relationships, and his mood, these deficiencies are not due to symptoms such as those set out in DC 9411 or symptoms of similar magnitude or effect. Mauerhan v. Principi, supra.  In that regard, the Board notes that the Veteran's symptoms due to his PTSD - which include, but are not limited to, depression, anxiety, sleep problems, nightmares, intrusive memories, isolating and avoidance behaviors, irritability, short-term memory loss, concentration difficulties, avoidance of stimuli associated with trauma, diminished interest in some activities, and occasional reports of suicidal ideation or thoughts, do not approach or approximate the magnitude of the severe symptoms listed in the criteria for a 70 percent rating under DC 9411.  In assessing whether the Veteran has the level of occupational and social impairment contemplated in the criteria for a 70 percent rating, with deficiencies in work, family relations, and mood, due to the Veteran's PTSD symptoms as set out above, the Board concludes that the Veteran's PTSD symptoms impacting his social and occupational adaptability do not approximate the severity or magnitude of the symptoms listed in the criteria for a 70 percent rating under DC 9411.  38 C.F.R. § 4.7. 

Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence, regarding the Veteran's claim of entitlement to an initial rating in excess of 30 percent, effective from December 8, 2008.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While he clearly had fluctuating PTSD symptoms which affected his ability to perform occupational tasks and affected his social abilities, he has maintained family relationships and there was no showing or allegation that his PTSD prevented him from working.  Even considering his GAF scores, which included scores ranging from 44 to 60 (evidencing at least - at some point - serious symptoms and serious to major impairment), he was never shown to have PTSD symptomatology of such severity so as to warrant a 70 percent rating.  With consideration of the Veteran's complaints, symptoms, and clinical findings of record, and after resolving all reasonable doubt in his, the Board will conclude that his PTSD more nearly approximated the criteria for a 50 percent schedular rating.  38 C.F.R. § 4.130, DC 9411.  The Board concludes also that the preponderance of the evidence does not approximate the severity of the symptoms listed in the criteria for the assignment of a 70 percent rating for the period in question.  See 38 C.F.R. §§ 4.7, 4.130. 

In light of the holding in Fenderson, supra, the Board has also considered whether any additional "staged" ratings should be assigned for the Veteran's PTSD. Based upon the record, however, the Board finds that, at no time since the initial award of service connection, has the Veteran's PTSD disability been more disabling than as currently rated under the present decision of the Board, and there is no indication that a staged rating is warranted.  Fenderson, supra. 

Given the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board concludes that his PTSD more nearly approximates the criteria for a rating of 50 percent, effective from December 8, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; Gilbert v. Derwinski, supra.

5. Extraschedular Consideration

The Board also finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to his PTSD, is adequately contemplated by the rating schedule, especially since the rating criteria for PTSD (DC 9411) specifically take into account social and occupational functioning in assessing the severity of the PTSD, and provides for a greater evaluation for more severe impairment.  The record reflects that the Veteran previously worked as a firefighter, and then a truck driver.  While he has claimed that his service-connected PTSD affects his ability to work, herein, as explained above, the rating criteria for his service-connected PTSD reasonably describes his disability level and symptomatology.  Thus, the Board concludes that the first prong of the Thun analysis has not been satisfied in this case, the criteria for referral for the assignment of an extraschedular disability rating are not met, and the Board declines to remand this matter for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 

6. TDIU Rating 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

IV. Propriety of Rating Reduction for Left Knee Instability

1. Factual Background

By June 2004 rating decision, the RO granted service connection for residuals, injury, torn ACL status post repair, left knee, and assigned a 0 percent (non-compensable) disability rating, effective January 21, 2004.

By February 2005 rating decision, the RO granted a 10 percent rating for the service-connected residuals, injury, torn ACL status post repair, left knee, effective January 21, 2004.

Received from the Veteran in December 2006, was an informal claim (VA Form 21-4138) for an increased rating for his service-connected left knee disability, in which he reported arthritis had set in and he had been having a lot of pain.

On a VA examination in May 2007, it was noted that the Veteran injured his knee in service in June 2003 when he jumped out of a jeep in Iraq, and was diagnosed with an anterior cruciate ligament (ACL) tear and mensical injury, and underwent repair of the ACL in August 2003.  It was unclear whether his medial collateral ligament was repaired at that time, and the examiner indicated that it appeared it was not.  The Veteran reported having increasing symptoms from his in-service left knee injury, and that he felt weaker and had more pain since the operation.  He reported the pain was worse at nighttime and woke him from sleep periodically.  He reported having stiffness in the morning, and swelling and heat with significant activity.  He felt instability in his knee, and reported it had given out on him on several occasions.  He felt a loose clicking in his knee whenever he fully extended it, and he reported significant fatigability as well.  He had continued to do physical therapy on his own since the operation, and felt no improvement.  He believed the knee was slightly weaker than it had been before.  He had a knee brace since the operation that he occasionally used.  He had been working as a firefighter until three weeks prior, when he failed his physical examination secondary to his left knee weakness.  He required a very soft, padded shoe to walk comfortably, as there was significant pain and a jarring sensation without it.  He denied any dislocation.  With full extension his knee felt loose to him.  Physical examination revealed full range of motion, with pain during the last 10 degrees of flexion.  His medial and lateral collateral ligaments felt entirely stable, both in neutral and 30 degrees of flexion.  Lachman's test, McMurray's test, and the anterior and posterior drawer tests were all were negative for the Veteran.  The diagnoses were left knee ALC tear and mensical injury, status post ACL repair.  It was noted that the Veteran continued to have significant pain, weakness, fatigability, and instability of his left knee that was interfering with his occupation.  

By June 2007 rating decision, the RO denied a rating in excess of 10 percent for the service-connected left knee, residuals of injury, torn ACL status post repair, and granted service connection for left knee instability and assigned a separate 20 percent rating, effective December 18, 2006. 

In February 2008, the Veteran requested a "reevaluation" of his service-connected left knee, claiming he was "having difficulties".

On VA examination in March 2008, the Veteran complained of chronic left knee pain, with flare-ups when he walked longer distances or walked up or downstairs.  He took 600 mg of Motrin t.i.d. (three times a day), and had temporary relief of pain after taking this medicine.  He worked as a truck driver and was able to drive.  He reported that his activities of daily living were not affected, only his recreational activities.  He was not able to run or squat because of left knee pain flare-ups.  It was noted that during the last 12 months, he did not have any incapacitation episodes or hospital admissions related to his left knee condition.  Physical examination showed that the left knee had a normal configuration, and a well-healed large surgical scar from a previous ACL reconstructive surgery.  There was no effusion in the left knee joint, and he had good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  McMurray and Lachman's tests were negative.  He had mild limitation of left knee flexion, and flexion was possible up to 135 degrees.  He had full extension of the left knee.   After repetitive motion of the left knee joint, the Veteran had increased pain, easy fatigability, lack of endurance, and no change in range of motion.  He had very mild limping on the left leg because of the left knee condition, without any assistive devices.  The last left knee x-ray was noted to show mild degenerative changes.  The diagnosis were severe sprain of left knee with tear of ACL ligament, status post reconstruction of ACL; and mild degenerative osteoarthritis of the left knee joint.

By May 2008 rating decision, the RO proposed to reduce the service-connected left knee instability from 20 to 0 percent.  The Veteran was notified of this proposed reduction by letter dated in May 2008 from the RO.  

Received from the Veteran in June 2008 was a statement (VA Form 21-4138) in which he indicated he wished to submit "the attached medical evidence in support of keeping my left knee disability at 20%".  Included with the Veteran's statement were copies of VA x-ray reports of the left knee dated from 2004 through 2008, which showed degenerative changes of the left knee joint, post-surgical changes for anterior cruciate ligament repair, and possible small joint effusion.  Also included was the end portion of a VA treatment record dated May 19, 2008, which showed that the Veteran had been instructed to limit physical activity, wear a knee brace, and take anti-inflammatory medication such as Naproxen as needed.  

By July 2008 rating decision, the RO enacted the proposed reduction, and reduced the Veteran's service-connected left knee instability from 20 percent to 0 percent, effective October 1, 2008.  

An August 2008 VA treatment record showed that the Veteran was seen for left knee pain since his ACL repair in 2004.  He reported pain in the distal aspect of the patella, when going downstairs and when squatting.  He could not run anymore because of the pain, but still did PT exercises every other day.  He continued to wear his knee brace.  He reported he drove a semi-truck in town, and had difficulty pressing the clutch.   Examination of his left knee showed slight swelling, no effusion, and equal strength of the quadriceps.  Range of motion was from 0 to 120, and pain was elicited on full extension.  

On the VA examination in August 2009, the Veteran reported that over the last year he had increased pain in the left knee, with flare-ups when he was walking.   He was not able to run or squat, and because of his left knee pain he had a prescription for a left knee brace.  Physical examination showed mild atrophy of the left quadriceps femoris muscle, and no effusion of the knee.  He had good stability of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments.  McMurray and Lachman tests were negative, and he had painful and limited range of motion in the left knee joint.  He had mild limping in the left leg because of the left knee condition, and was without assistive devices.  The diagnoses included severe sprain of the left knee with ACL tear, status post surgical reconstruction of ACL; chronic pain in the left knee joint; and traumatic degenerative osteoarthritis of the left knee.  

2. Analysis

In the July 2008 rating decision, the RO reduced the rating of the Veteran's service-connected left knee instability from 20 percent to 0 percent, effective September 4, 2010.  The Veteran has appealed this reduction. 

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  See 38 C.F.R. § 3.105(e).  The law also requires that the veteran be given 60 days to present additional evidence showing that compensation should be continued at the present level as well as to present testimony at a predetermination hearing if VA receives a request for such a hearing within 30 days from the date of the notice.  38 C.F.R. § 3.105(e)(i).  Thereafter, the written notice of the final action must be sent to the Veteran setting forth the reasons for the action and the evidence upon which it is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expiries.  Id.  

In this case, the above procedural requirements were met.  The RO issued a rating decision in May 2008, which proposed the reduction in the disability rating for the Veteran's service-connected left knee instability and explained the reasons why, based on the findings made at the March 2008 VA examination, the Veteran's left knee instability no longer met the criteria for a 20 percent rating.  The Veteran was notified of the proposed reduction in a May 2008 letter and informed that he could submit additional argument or evidence showing that the reduction was not warranted.  See 38 C.F.R. § 3.105(e)(i).  He was also informed that he could appear at a personal hearing.  Id.  After the May 2008 letter was sent, no additional evidence was associated with the claims folder, and the Veteran did not submit any evidence or request a hearing.  The RO issued a rating decision in July 2008 which implemented the proposed reduction, and the Veteran was notified of this rating decision in a letter dated in July 2008.  The effective date of the reduction was October 1, 2008. 

The Board finds that the May 2008 rating decision and notice letter satisfied the predetermination procedural requirements.  Id.  Moreover, the July 2008 RO rating decision implementing the reduction is dated over 60 days after the Veteran was notified of the proposed reduction.  Id.  Finally, the October 1, 2008 effective date of the reduction was proper as the RO allowed more than a 60-day period to expire before the effective date of the reduction.  Id.  Accordingly, all procedural requirements for reductions in ratings under 38 C.F.R. § 3.105 were satisfied. 

The Board notes that for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  In this case, however, the 20 percent rating for the Veteran's service-connected left knee instability had been in effect for less than five years, and therefore the provisions of 38 C.F.R. § 3.344 do not apply. 

As the Board finds that all procedural requirements have been satisfied with respect to reductions in ratings, the question that remains is whether the evidence on which the reduction was based supported the reduction.  

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder.  38 U.S.C.A. § 1155.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 , and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3. 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The usual reduction procedure contemplates a situation where an actual change in the conditions, for better or worse, has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. 

Instability or subluxation of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  

The Board notes that the VA General Counsel has determined that a claimant with service-connected arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003-5010 and 5257, so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In precedent opinion VAOPGCPREC 23-97, supra, the VA General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5010-5003 and 5257, but cautioned that any such separate rating must be based upon additional disabling symptoms.  In determining whether additional disability exists, for purposes of a separate rating, the veteran must meet, at minimum, the criteria for a zero percent rating under either of those codes, per VAOPGCPREC 9-98.  

Pursuant to 38 C.F.R. §§ 4.40, 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Here, the Board finds that the rating reduction was proper based on the competent evidence of record.  In that regard, the record reflects that the Veteran was initially granted service connection based on limitation of motion and pain, and was later granted a separate rating for instability of the knee - primarily based on the May 2007 VA examination report.  In the May 2007 VA examination report, the Veteran reported feeling instability in his knee, that his left knee gave out on him on several occasions, and that there was a loose clicking in his knee whenever he fully extended it.  He also reported having a knee brace that he occasionally used.  He denied any dislocation and the VA examiner found that his medial and lateral collateral ligaments felt entirely stable, and the Lachman's test, McMurray's test, and the anterior and posterior drawer tests were all negative.  The diagnoses were left knee ALC tear and mensical injury, status post ACL repair, and the examiner noted the Veteran continued to have significant pain, weakness, fatigability, and instability of his left knee that was interfering with his occupation.  

Based on the May 2007 VA examination report, the RO found that a separate rating was warranted for left knee instability, and assigned a 20 percent rating for moderate subluxation or instability, pursuant to DC 5257.  It appears that this rating was based on the Veteran's subjective complaints, as well as the examiner's conclusion that the Veteran's left knee instability as interfering with his occupation.  Thereafter, however, on the subsequent VA examinations in March 2008 and August 2009, and a VA treatment record dated in August 2008, the Veteran primarily complained of chronic left knee pain, with flare-ups, with limitations in several activities, pain on range of motion of the left knee joint, and the need to wear a knee brace due to his pain.  Objective examination showed good stability in the ligaments, and the Lachman's test, McMurray's test, and the anterior and posterior drawer tests were all negative.  Thus, after the reduction was implemented, the record reflected that the Veteran's left knee instability did not meet the criteria for a compensable rating at any point.  Thus, the rating reduction was proper based on the evidence of record. 

The Board acknowledges the Veteran's statements to the effect that he should be entitled to restoration of the 20 percent rating for his service-connected left knee instability.  However, the Board finds that the competent evidence of record, to include VA examination reports and VA treatment records are an accurate depiction of the Veteran's left knee instability and the Veteran has not presented objective medical evidence showing greater impairment.  Accordingly, as there is no evidence showing that the Veteran's left knee instability met the criteria for a compensable rating (in excess of 0 percent) at the time of the May 2008 proposed rating decision or the July 2008 final rating action implementing the reduction, or thereafter, the Board finds that the preponderance of the evidence is against the Veteran's claim for restoration of the 20 percent rating.  Consequently, the benefit-of-the-doubt rule does not apply, and the Board finds that the rating reduction for the Veteran's service-connected left knee instability was proper.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Effective prior to December 8, 2008, a rating in excess of 10 percent for the Veteran's PTSD is denied.

Effective from December 8, 2008, a 50 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of a 20 percent disability rating for left knee instability, effective from October 1, 2008 is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


